Case 17-31431        Doc 46     Filed 05/13/19     Entered 05/13/19 15:52:56          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 31431
         Angela Vaughn

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/20/2017.

         2) The plan was confirmed on 02/20/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/20/2018, 10/02/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/31/2018, 01/24/2019.

         5) The case was Dismissed on 02/26/2019.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-31431             Doc 46         Filed 05/13/19    Entered 05/13/19 15:52:56                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $4,805.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                             $4,805.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,289.42
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $226.01
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $2,515.43

 Attorney fees paid and disclosed by debtor:                         $360.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 AAA Checkmate LLC                       Unsecured      2,033.00       3,423.17         3,423.17           0.00       0.00
 Access Receivables                      Unsecured         708.00           NA               NA            0.00       0.00
 Ad Astra Recovery                       Unsecured      1,406.00            NA               NA            0.00       0.00
 American InfoSource LP as agent for     Unsecured         186.00        148.68           148.68           0.00       0.00
 America's Financial Choice Inc          Unsecured      1,118.02       2,238.71         2,238.71           0.00       0.00
 Americredit Financial Ser Inc           Secured       18,999.26       8,825.00         8,075.00      1,822.17     467.40
 Americredit Financial Ser Inc           Unsecured            NA     11,674.26        11,674.26            0.00       0.00
 AmSher Collection Srv                   Unsecured         185.00           NA               NA            0.00       0.00
 ARS National Services Inc               Unsecured         558.00           NA               NA            0.00       0.00
 Brother Loan & Finance                  Unsecured      1,788.00       3,041.92         3,041.92           0.00       0.00
 Calumet City Water Department           Unsecured          72.00           NA               NA            0.00       0.00
 Capital One Bank USA NA                 Unsecured         558.00           NA               NA            0.00       0.00
 Cda/pontiac                             Unsecured      2,340.00            NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      4,000.00       5,124.00         5,124.00           0.00       0.00
 Commonwealth Edison Company             Unsecured      1,675.00       1,675.69         1,675.69           0.00       0.00
 Convergent Outsourcing                  Unsecured      1,678.00            NA               NA            0.00       0.00
 Credit One Bank                         Unsecured         500.00           NA               NA            0.00       0.00
 Creditors Discount & Audit Co           Unsecured      1,170.00            NA               NA            0.00       0.00
 Illinois Lending Corporation            Unsecured      1,200.00         926.32           926.32           0.00       0.00
 Illinois Tollway                        Unsecured         500.00      2,145.20         2,145.20           0.00       0.00
 Internal Revenue Service                Unsecured      1,200.00       7,806.12         7,806.12           0.00       0.00
 Internal Revenue Service                Priority      12,209.51       5,685.11         5,685.11           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         674.00        674.96           674.96           0.00       0.00
 LabCorp                                 Unsecured          29.98           NA               NA            0.00       0.00
 Med Business Bureau                     Unsecured         110.00           NA               NA            0.00       0.00
 Med Business Bureau                     Unsecured         184.00           NA               NA            0.00       0.00
 Med Business Bureau                     Unsecured         158.00           NA               NA            0.00       0.00
 Merchants & Medical                     Unsecured         349.00           NA               NA            0.00       0.00
 Metro South                             Unsecured         468.00           NA               NA            0.00       0.00
 Municipal Collection of America         Unsecured         270.00           NA               NA            0.00       0.00
 Municipal Collections Of America        Unsecured          50.00      1,518.75         1,518.75           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-31431           Doc 46   Filed 05/13/19    Entered 05/13/19 15:52:56                 Desc         Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim        Principal        Int.
 Name                                Class   Scheduled        Asserted      Allowed         Paid           Paid
 Nicor Gas                       Unsecured      1,059.00         1,502.83      1,502.83           0.00         0.00
 Orange Lake Country Cl          Secured       22,548.00              NA            NA            0.00         0.00
 Palos Community Hospital        Unsecured      2,496.00              NA            NA            0.00         0.00
 Pnc Bank                        Unsecured      1,180.00              NA            NA            0.00         0.00
 Pronger Smith Medical Care      Unsecured      1,170.00         1,170.24      1,170.24           0.00         0.00
 Purchasing Power                Unsecured      7,000.00              NA            NA            0.00         0.00
 Quantum3 Group                  Unsecured         418.00          465.32        465.32           0.00         0.00
 Ryszard Surel                   Unsecured     17,055.00       17,055.69     17,055.69            0.00         0.00
 Southern Auto Finance Company   Unsecured      2,728.00         4,876.15      4,876.15           0.00         0.00
 Speedy Cash                     Unsecured      1,401.00              NA            NA            0.00         0.00
 TCF Bank                        Unsecured         314.00             NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00              $0.00                   $0.00
       Mortgage Arrearage                                       $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                              $8,075.00          $1,822.17                 $467.40
       All Other Secured                                        $0.00              $0.00                   $0.00
 TOTAL SECURED:                                             $8,075.00          $1,822.17                 $467.40

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                $0.00                 $0.00
        Domestic Support Ongoing                                $0.00                $0.00                 $0.00
        All Other Priority                                  $5,685.11                $0.00                 $0.00
 TOTAL PRIORITY:                                            $5,685.11                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                            $65,468.01                   $0.00                 $0.00


 Disbursements:

          Expenses of Administration                             $2,515.43
          Disbursements to Creditors                             $2,289.57

 TOTAL DISBURSEMENTS :                                                                            $4,805.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-31431        Doc 46      Filed 05/13/19     Entered 05/13/19 15:52:56            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
